DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Status of Claims
2.	Claims 1-14 have been cancelled. New Claims 15-31 have been submitted for examination and are pending.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 02/21/2021. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
5.	Claim 1 is objected to because of the following informalities:   
The limitation “SMPTE-ltc” as cited in claim 16 should be written out as ------- the Society of Motion Pictures and Television Engineers- longitudinal time code----- in their first occurrence. It is noted that these limitations are insufficient by themselves to give public notice to what an applicant regards as the invention.
The limitation “SMPTE ltc-compliant” should apparently be --- SMPTE-ltc-compliant-----
Appropriate correction is required.

CLAIM INTERPRETATION

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a preparation device; a storage unit in claims 15 and 22. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claims 15, 17-20, 24-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 2002/0090143A1) (hereinafter Endo).
	Regarding claim 15, Endo discloses an apparatus for recording data to produce a localized panoramic image of a street (e.g. see abstract; Figs. 1 and 4), the apparatus comprising:
	a camera (e.g. see Figs. 1, 4: video CCD camera; abstract, paragraphs 0028, 0030, 0034);
	a device for satellite-based position and time determination and generating satellite-based position and time determination data (e.g. see Fig. 4, abstract, paragraphs 0035, 0046, 0051: time code generated by a time code generator 405, position data is generated by GPS 406; Figs. 5, 7, paragraphs 0052, 0056, 0057);
	a storage unit (e.g. see paragraphs 0001, 0009: a storage medium for storing the images; Fig. 4, paragraphs 0039-0041: memory and storage device);
	a preparation device (e.g. see Fig. 4) configured to prepare time data of the device for satellite- based position and time determination into a format recordable for the camera as coded time data (e.g. see Fig. 4, abstract, paragraphs 0035, 0046, 0051: time code generated by a time code generator 405, position data is generated by GPS 406; Figs. 5, 7, paragraphs 0052, 0056, 0057), wherein:
	the coded time data is forwarded to the camera for recording (e.g. see Fig. 4, abstract, paragraphs 0035, 0051: the images captured by the respective video cameras 401 are input into the PC 403, which in turn attaches a time code generated by the time code generator 405 to the images; Fig. 5, paragraphs 0052, 0056, 0057);
	the camera (e.g. see Figs. 1, 4) is further configured to simultaneously record a continuous film and the coded time data as a film with time data (e.g. see Fig. 4, abstract, paragraphs 0035, 0051: the images captured by the respective video cameras 401 are input into the PC 403, which in turn attaches a time code generated by the time code generator 405 to the images; Fig. 5, paragraphs 0052, 0056, 0057);
	the storage unit (e.g. see Fig. 4) is configured to store the film with the coded time data (e.g. see paragraphs 0056, 0069: the image data associated with time code and position data are stored in storage device; Figs. 1, 4-5);
	the storage unit (e.g. see Fig. 4) is further configured to store the position and time data of the device for satellite-based position and time determination (e.g. see paragraphs 0056, 0069: the images that were captured at the respective positions in the past may be stored in the external storage device 403d so that the viewer obtains freedom in time domain; Figs. 1, 4-5); and
	the preparation device (e.g. see Fig. 4) is further configured to produce the coded time data in accordance with a predetermined time code standard (e.g. see Fig. 4, abstract, paragraphs 0035, 0046, 0051: time code generated by a time code generator 405, position data is generated by GPS 406; Figs. 5, 7, paragraphs 0052, 0056, 0057: attach time code to the images).
	Regarding claim 17, Endo discloses the apparatus according to claim 15, wherein the preparation device (e.g. see Fig. 4) is configured to produce the coded time data as an acoustic signal and to forward the acoustic signal to the camera (e.g. paragraphs 0035, 0056: video images that have audio or acoustic signal are assigned time code as the index).
	Regarding claim 18, Endo discloses the apparatus according to claim 15, wherein the preparation device (e.g. see Fig. 4) is further configured to produce the coded time data as a continuous time data stream with a plurality of time-stamps, and with a frame for each said time-stamp (e.g. see paragraphs 0035, 0057, 0069: time domain or stamps).
	Regarding claim 19, Endo discloses the apparatus according to claim 15, wherein the preparation device (e.g. see Fig. 4) is further configured to adjust the coded time data by means of a time signal, the time signal forming a seconds signal, of the device for satellite-based position and time determination (e.g. see Fig. 4, abstract, paragraphs 0035, 0046, 0051: time code generated by a time code generator 405, position data is generated by GPS 406; Figs. 5, 7, paragraphs 0052, 0056, 0057: attach time code to the images).
	Regarding claim 20, Endo discloses the apparatus according to claim 15, wherein for adjustment of the coded time data the preparation device is further configured to stop and/or repeat one or several frames in order to adjust the coded time data by means of the time signal of the device for satellite-based position and time determination (e.g. see Fig. 4, abstract, paragraphs 0035, 0046, 0051: time code generated by a time code generator 405, position data is generated by GPS 406; Figs. 5, 7, paragraphs 0052, 0056, 0057: attach time code to the images).
	Regarding claim 24, this claim is a method claim of a method version as applied to claim 15 above, wherein the method performs the same limitations cited in claim 15, the rejections of which are incorporated herein.
	Regarding claim 25, it contains the limitations of claims 17 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 26, it contains the limitations of claims 17 and 25, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 27, it contains the limitations of claims 18 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 16 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 29, it contains the limitations of claims 19 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, it contains the limitations of claims 20 and 24, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 31, it contains the limitations of claims 18 and 24, and is analyzed as previously discussed with respect to those claims.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

14.	Claim 16, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2002/0090143A1) in view of Brown et al., (US2020/0128902A1) (hereinafter Brown).
	Regarding claim 16, Endo does not explicitly disclose the apparatus of claim 15, wherein the predetermined time code standard comprises a SMPTE-ltc time code standard, and wherein the coded data is produced to be SMPTE ltc-compliant data, whilst inserting data on a millisecond and microsecond as a user bit load.
	However, Brown discloses wherein the predetermined time code standard comprises a SMPTE-ltc time code standard, and wherein the coded data is produced to be SMPTE ltc-compliant data, whilst inserting data on a millisecond and microsecond as a user bit load (e.g. see paragraph 0159: SMPTE timecode may be a set of cooperating standards to label individual frames of the video and/or images with a timecode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Endo to add the teachings of Brown as above, in order to provide methods and systems for capturing physical performance data using a variety of time-synchronized measurement techniques (see abstract: Brown).
	Regarding claim 21, Endo further discloses the apparatus according to claim 15, further comprising: receive position and/or time data from the device for satellite-based position and time determination (e.g. see Fig. 4, abstract, paragraphs 0035, 0046, 0051: time code generated by a time code generator 405, position data is generated by GPS 406; Figs. 5, 7, paragraphs 0052, 0056, 0057: attach time code to the images)
	Endo does not explicitly disclose a LIDAR sensor unit having a LIDAR sensor, the LIDAR sensor unit configured to: to transmit distance data generated by the LIDAR sensor together with the position and time data of the device for satellite-based position and time determination.
	However, Brown discloses a LIDAR sensor unit having a LIDAR sensor (e.g. see Fig. 1, paragraphs 0099: the LIDAR sensor 106), the LIDAR sensor unit configured to:
	to transmit distance data generated by the LIDAR sensor together with the position and time data of the device for satellite-based position and time determination (e.g. see paragraphs 0099, 0108, 0132).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Endo to add the teachings of Brown as above, in order to provide methods and systems for capturing physical performance data using a variety of time-synchronized measurement techniques (see abstract: Brown).
	Regarding claim 22, it contains the limitations of claims 15 and 21, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 23, it contains the limitations of claims 16 and 22, and is analyzed as previously discussed with respect to those claims.
	
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486